DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-6, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kishiwada (EP 3 547 682) in view of Jan (US PG Publication 2004/0046888), Gandhi (US PG Publication 2020/0068138), and Futamura (JPH11272163, a.k.a., JP 3613692 B2). 

	Regarding Claim 1, Kishiwada (EP 3 547 682) discloses a method for capturing and processing a digital panoramic image (processing a captured wide view image to generate a telephoto region image and wide angle region [0024] with the imaging system of Fig. 3), said method comprising:
	projecting a panorama onto an image sensor (lens 21 has a property of forming an image within image capture region of the CMOS image sensor 23 [0026]) with a panoramic objective lens (lens 21 has a field of view of 160 degrees [0026]) to obtain a raw image (telephoto region, Fig. 4); and 
creating a set of N output images (1 output image including the telephoto region and the wide angle region, Fig. 4) based on the raw image (including the telephoto region, Fig. 4), each output image represents a projection (equidistant projection in the wide angle region [0034]) of the panorama with a given focal length (e.g., 1.5mm [0034]), the focal length of the first output image has a predetermined focal length value (e.g., 5mm [0034]), and the focal length of each other output image is shorter than that of the previous output image (focal length of wide view is 1.5mm, which is lower than focal length of telephoto region, 5mm [0034]).
Kishiwada does not disclose, but Jan (US PG Publication 2004/0046888) teaches creating a set of N output images (e.g., chosen magnification [0067]), each output image represents a gnomonic projection (gnomonic projections [0065]-[0069]).
Kishiwada does not disclose, but Gandhi (US PG Publication 2020/0068138) teaches creating a set of N output images (e.g., desired field of view, e.g., 118 degrees, 85 degrees, and 62 degrees [0022]) based on the raw image (oversampled image [0022]), wherein N is greater than or equal to two (e.g., 118 degrees, 85 degrees, and 62 degrees [0022]), the output images have a common predetermined resolution (target resolution [0022]).
Kishiwada does not disclose, but Futamura (JPH11272163, a.k.a., JP 3613692 B2) teaches creating a set of N output images (map data of a plurality of scales [0013]), wherein N is greater than or equal to two (e.g., at least three scales [0013]).
One of ordinary skill in the art before the application was filed would have found modifying Kishiwada to use the gnomonic projection instead of the equidistant projection because the gnomonic projection is the solution for adequately recovering certain portions of the image at particular imaging angles [0074], enabling a proper reconstruction of the imaged scene.
One of ordinary skill in the art before the application was filed would have found modifying Kishiwada to down-scale an oversampled image to desired fields of view obvious because Gandhi teaches that down-scaling from an ultra-wide oversampled field of view to the target field of view and resolution preserves better image quality than alternative means of sampling to a desired field of view [0022].
One of ordinary skill in the art before the application was filed would have found modifying Kishiwada to store a plurality of versions of the captured image obvious because Futamura teaches that doing so enables a real-time scaling to any desired view, providing convenience to the user, while the amount of stored data can be prevented from increasing, reducing memory consumption [0001]-[0004].

	Regarding Claim 2, Kishiwada (EP 3 547 682) discloses Method according to claim 1.
Kishiwada does not disclose, but Jan (US PG Publication 2004/0046888) teaches wherein the number N is between 3 and 7 (e.g., 118 degrees, 85 degrees, and 62 degrees [0022]).
One of ordinary skill in the art before the application was filed would have found modifying Kishiwada to down-scale an oversampled image to desired fields of view obvious because Gandhi teaches that down-scaling from an ultra-wide oversampled field of view to the target field of view preserves better image quality than alternative means of sampling to a desired field of view [0022].

	Regarding Claim 4, Kishiwada (EP 3 547 682) discloses Method according to claim 1, wherein the predetermined focal length value is essentially equal to the focal length of the panoramic objective lens at the optical axis of the panoramic objective lens (telephoto region of fisheye image is central part, at optical axis, Fig. 4, has focal length of 5mm [0034]).

	Regarding Claim 5, Kishiwada (EP 3 547 682) discloses Method according to claim 1.
Kishiwada does not disclose, but Futamura (JPH11272163, a.k.a., JP 3613692 B2) teaches wherein the focal length of each output image other than the first output image is one half of the focal length of the previous output image (e.g., at least three scales 1 / 10,000, 1 / 20,000, 1 / 40,000 [0013]).
One of ordinary skill in the art before the application was filed would have found modifying Kishiwada to store a plurality of versions of the captured image obvious because Futamura teaches that doing so enables a real-time scaling to any desired view, providing convenience to the user, while the amount of stored data can be prevented from increasing, reducing memory consumption [0001]-[0004].

	Regarding Claim 6, Kishiwada (EP 3 547 682) discloses Method according to claim 1.
Kishiwada does not disclose, but Gandhi (US PG Publication 2020/0068138) teaches wherein the focal length and dimensions of each output image other than the first output image are such that the pixel density in an outer area of the output Page 2image is approximately equal to the average pixel density in the region of the raw image that corresponds to the outer area of the output image (down-scaled [0022]; the image is uniformly downscaled, therefore the pixel densities will not change).
One of ordinary skill in the art before the application was filed would have found modifying Kishiwada to down-scale an oversampled image to desired fields of view obvious because Gandhi teaches that down-scaling from an ultra-wide oversampled field of view to the target field of view and resolution preserves better image quality than alternative means of sampling to a desired field of view [0022].

	Regarding Claim 9, Kishiwada (EP 3 547 682) discloses Method according to claim 1.
Kishiwada does not disclose, but Jan (US PG Publication 2004/0046888) teaches wherein creating the output image comprises, computing unnormalized coordinates corresponding to coordinates of the output image, computing the projection of the unnormalized coordinates onto the raw image via a lens function, and obtaining color values for the pixel at the coordinates of the output image from the pixels at the projected unnormalized coordinates of the raw image (imaged point u,v becomes normalized image point, becomes transformed image point [0063], based on the parameterization of the fisheye camera [0076]; the intensity, or color, of the imaged points u, v are first mapped to the small sphere 30 and coded [0067]).
One of ordinary skill in the art before the application was filed would have found modifying Kishiwada to use the gnomonic projection instead of the equidistant projection because the gnomonic projection is the solution for adequately recovering certain portions of the image at particular imaging angles [0074], enabling a proper reconstruction of the imaged scene.

Regarding Claim 10, Kishiwada (EP 3 547 682) discloses Method according to claim 9.
Kishiwada does not disclose, but Jan (US PG Publication 2004/0046888) teaches wherein the lens function is determined from raw images of a predetermined chart taken by the actual lens (parameterizing the optical system is doing by taking images of a calibration target [0016], Fig. 4).
One of ordinary skill in the art before the application was filed would have found modifying Kishiwada to use the gnomonic projection instead of the equidistant projection because the gnomonic projection is the solution for adequately recovering certain portions of the image at particular imaging angles [0074], enabling a proper reconstruction of the imaged scene.

Regarding Claim 11, Kishiwada (EP 3 547 682) discloses Method according to claim 1, wherein the set of output image is saved to a nonvolatile memory (image signals stored in frame memory [0028]).

	Regarding Claim 12, Kishiwada (EP 3 547 682) discloses Method according to claim 1.
Kishiwada does not disclose, but Futamura (JPH11272163, a.k.a., JP 3613692 B2) teaches wherein one of the output images out of the set of output image is displayed on a display (displays a map [0001]) and the output image to be displayed is chosen based on a zoom level selected by a user (scale ratio selected [0008]).
One of ordinary skill in the art before the application was filed would have found modifying Kishiwada to store a plurality of versions of the captured image obvious because Futamura teaches that doing so enables a real-time scaling to any desired view, providing convenience to the user, while the amount of stored data can be prevented from increasing, reducing memory consumption [0001]-[0004].

	Regarding Claim 13, Kishiwada (EP 3 547 682) discloses Method according to claim 1, wherein the set of output image is accessed by an object recognition unit (higher detection accuracy [0066], e.g., wider field of view (vision) for detecting another vehicle coming [0002]), and the object recognition unit starts object recognition on the last output image out of the set of output images (synthesizing the telephoto and wide angle region [0065]).

	Regarding Claim 14, Kishiwada (EP 3 547 682) discloses a digital panoramic camera system (Fig. 3), comprising a panoramic objective lens (fisheye lens [0019, Fig. 4, Fig. 9), an image sensor (Fig. 3) and image processing electronic (Fig. 11). The remainder of Claim 14 is rejected on the grounds provided in Claim 1.

	Regarding Claim 15, Kishiwada (EP 3 547 682) discloses Vehicle comprising a digital panoramic camera system (vehicle mounted camera [0002], Fig. 3, 4, 9). The remainder of Claim 15 is rejected on the grounds provided in Claim 14.


Claim(s) 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kishiwada (EP 3 547 682) in view of Jan (US PG Publication 2004/0046888), Gandhi (US PG Publication 2020/0068138), Futamura (JPH11272163, a.k.a., JP 3613692 B2), and Lee (US Patent 6,876,387).

	Regarding Claim 3, Kishiwada (EP 3 547 682) discloses Method according to claim 1.
Kishiwada does not disclose, but Lee (US Patent 6,876,387) teaches wherein the predetermined resolution is essentially equal to the resolution of the raw image (the digital zoom-out should be the size of the received original image, i.e., one screen, Abstract, Column 1 lines 25-33, Column 3 lines 45-50).
One of ordinary skill in the art before the application was filed would have found modifying Kishiwada to down-scale an oversampled image to desired fields of view and resolution obvious because Gandhi teaches that down-scaling from an ultra-wide oversampled field of view to the target field of view and resolution preserves better image quality than alternative means of sampling to a desired field of view [0022].

	Regarding Claim 7, Kishiwada (EP 3 547 682) discloses Method according to claim 1.
Kishiwada does not disclose, but Lee (US Patent 6,876,387) teaches wherein the output images have the same dimension, in particular the same dimension as the raw image (the digital zoom-out should be the size of the received original image, i.e., one screen, Abstract, Column 1 lines 25-33, Column 3 lines 45-50).
One of ordinary skill in the art before the application was filed would have found modifying Kishiwada to down-scale an oversampled image to desired fields of view and resolution obvious because Gandhi teaches that down-scaling from an ultra-wide oversampled field of view to the target field of view and resolution preserves better image quality than alternative means of sampling to a desired field of view [0022].


Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kishiwada (EP 3 547 682) in view of Jan (US PG Publication 2004/0046888), Gandhi (US PG Publication 2020/0068138) as evidenced by Bassi (WO 2006/031214), and Futamura (JPH11272163, a.k.a., JP 3613692 B2).

	Regarding Claim 8, Kishiwada (EP 3 547 682) discloses Method according to claim 1, except for the first output image (e.g., telephoto region, Fig. 4).
Kishiwada does not disclose, but Gandhi (US PG Publication 2020/0068138) teaches wherein creating the output images comprises downsampling the previous output (downsampling the original image to the desired resolution [0022]) image by a factor of the focal length of the previous output image divided by the focal length of the current output image (inherent) and assigning the downsampled result to the corresponding area of the current output image (cropping to the desired field of view [0022]).
Bassi (WO 2006/031214) provides evidence that Gandhi teaches sampling by a factor of the focal length of the previous output image divided by the focal length of the current output image (zoom factor of K has a scaling factor of K, Page 21; note that zoom factor is equal to the focal length ratio). 
One of ordinary skill in the art before the application was filed would have found modifying Kishiwada to down-scale an oversampled image to desired fields of view and resolution obvious because Gandhi teaches that down-scaling from an ultra-wide oversampled field of view to the target field of view and resolution preserves better image quality than alternative means of sampling to a desired field of view [0022].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Cheung US 8988468 B2
	Moon US 20210218898 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485